Case 1:17-cv-01783-RGA Document 276 Filed 10/21/19 Page 1 of 1 PageID #: 11088



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

GALDERMA LABO RA TORIES L.P .,                   )
GALDERMA S.A. and                                )
NESTLE SKIN HEAL TH S.A.,                        )
                                                 )
                      Plaintiffs,                )
                                                 )
       V.                                        )   C.A. No. 17-1783 (RGA)
                                                 )
TEVA PHARMACEUTICALS USA, INC. ,                 )
                                                 )
                      Defendant.                 )

                   ~ ] ORDER REQUIRING GALDERMA TO
                    PRODUCE AGREEMENT WITH PERRIGO

       Having considered Teva Pharmaceuticals USA, Inc. 's ("Teva") request that Plaintiffs

Galderma Laboratories, L.P ., Galderma S.A. , and Nestle Skin Health S.A. (collectively,

"Galderma") produce a copy of the agreement between Galderma and Perrigo U .K. FINCO L .P.

and Perrigo Israel Pharmaceuticals Ltd. (collectively, " Perrigo"), the Court finds that the request

should be granted on the condition that the agreement be treated as "Highly Confidential

Attorneys ' Eyes Only Information" under the terms of the Protective Order [D.I. 80].

       IT IS HEREBY ORDERED that Galderma produce a copy of the agreement between

Galderma and Perrigo to Teva.

       SO ORDERED this __/f_J__ day of October 2019.




                                                     United States District Judge
